United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 07-3372
                                   ___________

Austin Cooper,                        *
                                      *
            Appellant,                *
                                      * Appeal from the United States
      v.                              * District Court for the
                                      * Western District of Arkansas.
Larry Norris, Director, Arkansas      *
Department of Corrections,            * [UNPUBLISHED]
                                      *
            Appellee.                 *
                                 ___________

                             Submitted: February 16, 2010
                                 Filed: February 23, 2010
                                 ___________

Before WOLLMAN, COLLOTON, and GRUENDER, Circuit Judges.
                        ___________

PER CURIAM.

      Austin Cooper--who is serving a life sentence on a 1993 rape conviction, see
Cooper v. Arkansas, 879 S.W.2d 405, 406 (Ark. 1994)--appeals the district court’s1
judgment dismissing his 28 U.S.C. § 2254 petition as time-barred. Following careful
de novo review, see Painter v. Iowa, 247 F.3d 1255, 1256 (8th Cir. 2001), we find no


      1
        The Honorable Harry F. Barnes, United States District Judge for the Western
District of Arkansas, adopting the report and recommendations of the Honorable
James R. Marschewski, United States Magistrate Judge for the Western District of
Arkansas.
basis for reversal, see id. (time between completion of direct review of conviction and
filing of application for state post-conviction relief counts against one-year period;
when petitioner filed his state-court application for post-conviction relief, there was
no federal limitations period remaining to toll, and thus federal petition was properly
dismissed as time-barred); see also Baker v. Norris, 321 F.3d 769, 771-72 (8th Cir.
2003) (rejecting claim of equitable tolling supported in part by allegation that
inadequate access to prison law library made it impossible to file petition on time);
Flanders v. Graves, 299 F.3d 974, 976-78 (8th Cir. 2002) (to make viable claim that
28 U.S.C. § 2244(d)(1) should be equitably tolled based on actual innocence,
petitioner would have to show some action or inaction on part of State that prevented
him from discovering relevant facts in timely fashion, or that reasonably diligent
petitioner could not have discovered facts in time to file petition within limitation
period).

      Accordingly, the judgment is affirmed.
                      ______________________________




                                         -2-